DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Office Action is in response to the application 17/265,875 filed on 02/04/2021.
Status of Claims:
Claims 1-16 and 18-20  are pending in this Office Action.
Claim 17 is canceled in this Office Action
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/24/2021 and 01/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed inventions do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.
Claim 10 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because in giving the term its plain meaning, the claimed “device” is considered to include software per se. Software per se is not statutory as they fail to fall into one of the four statutory categories of invention.
Claim 19 is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because in giving the term its plain meaning, the claimed “blockchain system” is considered to include software per se. Software per se is not statutory as they fail to fall into one of the four statutory categories of invention.
Claims 11-16 and 18 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US PGPUB 20180165476) “Carey” in view of Lysenko et al. (US PGPUB 20180115428).
Regarding claim 1, Carey teaches a method of processing data for a blockchain, wherein a blockchain network comprises a bottom blockchain network and at least one upper blockchain network, the bottom blockchain network comprises a plurality of bottom blockchain nodes, the upper blockchain network comprises a plurality of upper blockchain nodes([0030]: With continued reference to FIG. 4, a pair of blockchains, e.g., blockchain A and blockchain B, are presented. In some aspects, blockchains A and B may be separate blockchains each having their own pool of transactions),  and the method is applied to the upper blockchain nodes, and the method comprising: transmitting block data to an upper blockchain of the upper blockchain network and to a bottom blockchain node of the plurality of bottom blockchain nodes, so that each bottom blockchain node stores the block data into a bottom blockchain of the bottom blockchain network by using a consensus verification ([0024]: The system is implemented so that any transactions submitted to blockchain are validated by a set of validator nodes associated with blockchain. For example, transactions may be transmitted to one or more of the validator nodes and may be shared between the validator nodes for validation and consensus. Each validator node determines whether a transaction is valid and whether the transaction complies with the rules of the blockchain 100…[0047] At 602, a first crosslink transaction (block data) is submitted for addition to a first blockchain (upper blockchain) and a second corresponding crosslink transaction is submitted for addition to a second blockchain (bottom blockchain)…In some aspects, for example, the first and second crosslink transactions may be submitted to the first and second blockchains within a few seconds, minutes, or hours of each other…[0048] In some aspects, one of the crosslink transactions may first be submitted to the blockchain that has a higher rate of block additions followed by the submission of the other crosslink transaction to the blockchain that has a lower rate of block additions. For example, the busiest blockchain may receive the submission of the crosslink transaction first followed by the less busy blockchain. Thus, the system contains at least two blockchain networks and data is submitted at each blockchain network at different times for further validation on the blockchains. Also, each blockchain contains a consensus verification mechanism to validate data to comply with the blockchain rules).  
Carey does not explicitly teach wherein transmitting block data in a current node belonging to an upper blockchain of the an upper blockchain network to a bottom blockchain node of the plurality of bottom blockchain nodes.

Lysenko teaches transmitting block data in a current node belonging to an upper blockchain of the an upper blockchain network to a bottom blockchain node of the plurality of bottom blockchain nodes ([0047]: The system is directed to a verification of data that are transferred among several data storages using blockchain technology. Initially, the system is configured to determine and calculate first hash-sums of the data during an initial placement in a data storage. For example, the hash creation module may create and compute a hash value for each block of the data. The method then proceeds to transmit the root hash value for the group of files  to the blockchain network to be stored therein. Thus, data is not only shared from a point to different networks but could also be shared from one network to another network for storing). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Lysenko teachings in the Carey system. Skilled artisan would have been motivated to incorporate transmissions of data from data storage network to a blockchain network  taught by Lysenko in the Carey system to resolve the problem of transferred data that are accidentally or intentionally modified, damaged, tampered with or replaced by other data by checking the integrity and immutability of data in which improves the integrity of data in a more efficient and time-saving manner, as recognized by Lysenko ([0005]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Carey in view of Lysenko teaches all of the limitations of claim 1. Carey  does not explicitly teach wherein transmitting the block data in the current node belonging to the upper blockchain of the upper blockchain network to the bottom blockchain node comprises: transmitting data for a new block to the bottom blockchain node, in response to the current node establishing the new block as a consensus node and adding the new block into the upper blockchain; or transmitting data for a block of preset number previous to a new block to the bottom blockchain node, in response to the current node establishing the new block as a consensus node and adding the new block into the upper blockchain.
Lysenko teaches wherein transmitting the block data in the current node belonging to the upper blockchain of the upper blockchain network to the bottom blockchain node comprises: transmitting data for a new block to the bottom blockchain node, in response to the current node establishing the new block as a consensus node and adding the new block into the upper blockchain; or transmitting data for a block of preset number previous to a new block to the bottom blockchain node, in response to the current node establishing the new block as a consensus node and adding the new block into the upper blockchain (Fig. 1 & [0027]: For each block of the data during each data transfer, a hash function may be computed by at least one algorithm in a blockchain network, which may verify the data in terms of data integrity and immutability, and check data authenticity at any time. Blockchain, as referred herein, may include a data structure that stores a list of transactions regarding each data transfer and can be thought of as a distributed electronic ledger that records transactions between source identifier and destination identifier. Thus, the system could transmit data for a new block to the blockchain network (bottom) when a storage such as storage 1 stores data in it).  Please refer to claim 1 for the motivational statement.
Regarding claim 3, Carey in view of Lysenko teaches all of the limitations of claim 1. Carey teaches the method further comprising, for one block in the current node belonging to the upper blockchain of the upper blockchain network, obtaining block data for the one block from the bottom blockchain, and verifying legality of the one block based on the block data ([0049]: The system queries the first blockchain, e.g., blockchain A (upper blockchain) for the first crosslink transaction (block in a node of upper blockchain)…[0050]: The system then identifies the second blockchain, e.g., blockchain B (bottom blockchain), based on the queried first crosslink transaction… [0051]: The system queries the second blockchain for the corresponding second crosslink transaction (block data of bottom blockchain) based on the identification of the second blockchain based on the first crosslink transaction. [0054]: If the second crosslink transaction is determined to correspond to the first crosslink transaction based on the comparison, the second blockchain may be validated at 618. Thus, the system identifies corresponding data from both blockchain networks and further compare the data to validate the data).
Regarding claim 4, Carey in view of Lysenko teaches all of the limitations of claim 3. Carey further teaches wherein: the block data comprises a hash value of a block (Fig. 4 & [0033]: The message digest of the previous block of blockchain A may include, for example, a hash of the block of blockchain A that was appended prior to a block containing the crosslink transaction. For example, message digest 406 may include a hash of block 1 of blockchain A in the example illustrated in FIG. 4, similar to hash 106 of blockchain 100 (FIG. 1). In some aspects, …The message digest of the previous block of blockchain B may include, for example, a hash of the block of blockchain B that was appended prior to a block containing the crosslink transaction. Thus, a block data of a blockchain network contains a hash value of a block); and obtaining the block data for the one block storing in the bottom blockchain, wherein the verifying the legality of the one block based on the block data comprises: obtaining a hash value of the one block storing in the bottom blockchain, determining that the one block is illegal in response to the obtained hash value being different from a current hash value of the one block, and determining that the one block is legal in response to the obtained hash value being the same as the current hash value of the one block (Fig. 4 & [0039]:Crosslink transactions (data block) link blockchains A and B together by providing corresponding information that may be verified from either of blockchains A and B. For example, a user wishing to verify the security and integrity of blockchain B may simply review both blockchains A and B to determine whether both blockchains include the corresponding crosslink transactions 400 and 420 and that the information included in the corresponding crosslink transactions 400 and 420 matches (e.g., ID 402 of crosslink transaction 400 matches ID 424 of crosslink transaction 420, ID 404 of crosslink transaction 400 matches ID 422 of crosslink transaction 420)…. [0054] At 616, if the second crosslink transaction is determined to correspond to the first crosslink transaction based on the comparison, the second blockchain may be validated at 618. Alternatively, if the second crosslink transaction is determined to not correspond to the first crosslink transaction, the second blockchain may be invalidated at 612. Thus, the data blocks from both blockchain networks contain a hash values that are used as a process to determine whether a particular data block matches in both blockchain networks).   
Regarding claim 6, Carey in view of Lysenko teaches all of the limitations of claim 1. Carey teaches the method further comprising: receiving vote data transmitted from an upper blockchain node of the plurality of upper blockchain nodes with a first account balance and/or a second account balance in the upper blockchain network of the current node ([0024]: With reference now to FIG. 3, any transactions submitted to blockchain are validated by a set of validator nodes associated with blockchain… The other validator nodes then vote “for” or “against” appending the data block containing the transactions to the blockchain. A consensus of the set of validator nodes 300, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block to be appended to the blockchain. Thus, a vote is received for transactions and an account balance is associated such as number of vote for appending data in the blockchain), the vote data comprises: information of an upper blockchain node in an upper blockchain network of a current node, wherein the upper blockchain node is selected by an upper blockchain node transmitting the vote data (Fig. 4 & [0024]: The validator node (blockchain node) adds a plurality of the validated transactions to a data block and submits the data block for consensus by all or some of the other validator nodes. Thus, there is information associated with the blockchain node and the blockchain node is selected); and determining a consensus node from the upper blockchain node selected by each piece of vote data, based on vote data received in a current round, so that the consensus node performs a block packaging operation in a new round ([0024]: In this manner, the processing power of the validator nodes 302 may be preserved for generating new blocks, reaching consensus, and monitoring the other validator nodes); wherein a value in a first account of any upper blockchain node is set to represent a number of digital currency of the upper blockchain node, and a value in a second account of any upper blockchain node is set to represent a number of votes of the upper blockchain node ([0024]: The other validator nodes then vote “for” or “against” appending the data block containing the transactions to the blockchain (number of votes of the upper blockchain node). A consensus of the set of validator nodes, e.g., a threshold number of identical votes “for” or “against” (number of digital currency), is required to allow or deny the data block to be appended to the blockchain).
Regarding claim 7, Carey in view of Lysenko teaches all of the limitations of claim 6. Carey teaches the method further comprising: receiving transaction information transmitted from the upper blockchain node in the upper blockchain network of the current node ([0024]: The validator node adds a plurality of the validated transactions to a data block and submits the data block for consensus by all or some of the other validator nodes.); determining a first value according to the transaction information, wherein the first value represents a value added to a second account, wherein the second account belongs to an upper blockchain node as a transaction item provider of the transaction information; and transmitting the first value to each upper blockchain node in the upper blockchain network of the current node, so that each upper blockchain node stores the first value into an upper blockchain of each upper blockchain node ([0024]: A consensus of the set of validator nodes, e.g., a threshold number of identical votes “for” or “against”, is required to allow or deny the data block to be appended to the blockchain. Thus, the threshold value is the first value added to a second account of the nodes to recognize the threshold to allow or deny block data).  
Regarding claim 8, Carey in view of Lysenko teaches all of the limitations of claim 7. Carey teaches wherein determining the first value according to the transaction information comprises[[:]] determining the first value according to a total amount of transaction items based on the transaction information ([0024]: The validator node adds a plurality of the validated transactions to a data block and submits the data block for consensus by all or some of the other validator nodes. Thus, the plurality of validated transactions submitted for consensus is the value according to total amount of transaction items).  
Regarding claim 9, Carey in view of Lysenko teaches all of the limitations of claim 1. Carey does not teach wherein different upper blockchain networks correspond to different upper blockchains, and different upper blockchains store transaction information of different types of transaction items.  
Lysenko teaches wherein different upper blockchain networks correspond to different upper blockchains (Fig. 1 & [0026]:The system is implemented for verification of data that are transferred among several data storages (different upper blockchain), data can be transferred among different computing infrastructures and stored in corresponding data storage media (from storage 1 to storage N)), and different upper blockchains store transaction information of different types of transaction items ([0004] Data transfer may also be caused by changes in the relevance of the data. For example, historical or older data associated with a computing device may be moved to an archive, which is stored on a memory device with slower access speed. Alternatively, large amounts of data may necessitate data exchange among different public and private organizations (e.g., between insurance companies or banks). Thus, each storage (upper blockchain) is stored with different data according to the type or filter needed by the particular storage).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Lysenko teachings in the Carey system. Skilled artisan would have been motivated to incorporate multiple upper storage networks that store different data taught by Lysenko in the Carey system so data can be classified into appropriate storage by their types or relevance, thus improves the organization of data storing and subsequently improves data retrieval within the system. This close relation between both of the references highly suggests an expectation of success.

Regarding claim 10, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 11, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 12, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 16, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 18, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 21, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US PGPUB 20180165476) “Carey” in view of Lysenko et al. (US PGPUB 20180115428) and Davis (US PGPUB 20170344435) “Davis”.
Regarding claim 5, Carey in view of Lysenko teaches all of the limitations of claim 4. Carey in view of Lysenko does not explicitly teach performing data recovery on the one block by using the block data for the one block storing in the bottom blockchain, in response to determining that the one block is illegal.
David teaches performing data recovery on the one block by using the block data for the one block storing in the bottom blockchain, in response to determining that the one block is illegal (Fig. 4B & [0081]: The consensus node of the system identifies if transactions are missing from the node's list of unconfirmed transactions from the auditing node… [0082]: The consensus node may electronically transmit the recovery response message to the auditing node. Then, the receiving device of the auditing node may receive the recovery response message, which may include the slot identifier and the additional transaction messages or the bloom filter and specifications, as applicable. Then, the auditing node may update their list of unconfirmed transactions accordingly. Thus, the system contains a double-layer network that allows a particular node of a blockchain to recover and synchronize with appropriate transactions to be stored within the blockchain network).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Davis teachings in the Carey and Lysenko system. Skilled artisan would have been motivated to incorporate transaction recovery within blockchain network taught by Davis in the Carey and Lysenko system so the efficiency for recovery of desynchronized nodes can be enhanced and improved, as recognized by Davis ([0056])  . This close relation between the references highly suggests an expectation of success.
Regarding claim 14, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/C.D.V./Examiner, Art Unit 2153